19-23007-rdd       Doc 122        Filed 06/17/19       Entered 06/17/19 21:21:04                Main Document
                                                      Pg 1 of 3


 James H.M. Sprayregen, P.C.                                     Steven M. Abramowitz
 Brian E. Schartz, P.C.                                          Marisa Antos-Fallon
 KIRKLAND & ELLIS LLP                                            VINSON & ELKINS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                              666 Fifth Avenue, 26th Floor
 601 Lexington Avenue                                            New York, New York 10103
 New York, New York 10022                                        Telephone:      (212) 237-0000
 Telephone:        (212) 446-4800                                Facsimile:      (212) 237-0100
 Facsimile:        (212) 446-4900
 Anup Sathy, P.C.                                 Counsel to SPT Infrastructure Finance Sub-1,
 Stephen C. Hackney, P.C. (admitted pro hac vice) LLC and SPT Infrastructure Finance Sub-2, Ltd
 Alexandra Schwarzman (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

Counsel to ASSF IV AIV B Holdings III, L.P. and
AEIF TRADE, LLC
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )     Chapter 11
In re:                                                           )
                                                                 )     Case No. 19-23007-RDD
EMPIRE GENERATING CO, LLC, et al., 1                             )
                                                                 )     (Jointly Administered)
                                   Debtors.                      )
                                                                 )
                                                                 )
                                                                 )

                                           NOTICE OF APPEAL


         PLEASE TAKE NOTICE that ASSF IV AIV B Holdings III, L.P. and AEIF TRADE,

LLC (together, “Ares”), and SPT Infrastructure Finance Sub-1, LLC and SPT Infrastructure



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number
    are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
    [4849], and TTK Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC,
    c/o Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.



KE 62293534.1
19-23007-rdd    Doc 122      Filed 06/17/19    Entered 06/17/19 21:21:04        Main Document
                                              Pg 2 of 3


Finance Sub-2, Ltd (together “Starwood,” and together with Ares, the “Minority Lenders”),

by and through their undersigned counsel, hereby appeal to the United States District Court for

the Southern District of New York from the Order Authorizing and Directing the Debtors to

Assume Restructuring Support Agreement (ECF No. 98), a final order entered in the above-

captioned action on June 10, 2019, a copy of which is attached hereto as Exhibit 1.

       PLEASE TAKE FURTHER NOTICE that a completed Form 417A is attached hereto

as Exhibit 2, and that the Minority Lenders have identified the parties to the order appealed from

and the names and addresses of their respective attorneys on Exhibit 3.




                                                2
19-23007-rdd   Doc 122   Filed 06/17/19    Entered 06/17/19 21:21:04   Main Document
                                          Pg 3 of 3


 New York, New York                  /s/ Brian E. Schartz, P.C.
 Dated: June 17, 2019                Brian E. Schartz, P.C.
                                     James H.M. Sprayregen, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone: (212) 446-4800
                                     Facsimile: (212) 446-4900
                                     bschartz@kirkland.com
                                     jsprayregen@kirkland.com



                                     Anup Sathy, P.C.
                                     Stephen C. Hackney, P.C. (admitted pro hac vice)
                                     Alexandra Schwarzman (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Telephone: (312) 862-2000
                                     Facsimile: (312) 862-2200
                                     asathy@kirkland.com
                                     shackney@kirkland.com
                                     alexandra.schwarzman@kirkland.com

                                     Counsel to ASSF IV AIV B Holdings III, L.P. and AEIF
                                     TRADE, LLC

                                     Steven M. Abramowitz
                                     Marisa Antos-Fallon
                                     VINSON & ELKINS LLP
                                     666 Fifth Avenue, 26th Floor
                                     New York, New York 10103
                                     Telephone:      (212) 237-0000
                                     Facsimile:      (212) 237-0100
                                     sabramowitz@velaw.com
                                     mantos-fallon@velaw.com

                                     Counsel to SPT Infrastructure Finance Sub-1, LLC and
                                     SPT Infrastructure Finance Sub-2, Ltd




                                            3
